 Case 1:20-cv-11535-TLL-PTM ECF No. 9 filed 09/15/20                  PageID.28      Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ALEXANDER R. GIFFORD,

                       Plaintiff,                            Case. No. 20-CV-11535

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
MARK ZUCKERBERG,

                  Defendant.
__________________________________________/

     OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION AND
                        DISMISSING COMPLAINT

       Plaintiff Alexander R. Gifford brought this pro se civil action against Defendant Mark

Zuckerberg, chief executive officer of Facebook, Inc., seeking redress for violations of 18 U.S.C.

§§ 1001, 1621, and 1623. ECF No. 1. All pretrial matters were referred to Magistrate Judge Patricia

T. Morris. ECF No. 4. On July 16, 2020, Defendant was granted leave to proceed in forma

pauperis. ECF No. 5.

       On August 21, 2020, Magistrate Judge Morris issued a report recommending that

Plaintiff’s complaint be dismissed sua sponte under 28 U.S.C. § 1915(e)(2)(B) for failure to state

a claim upon which relief may be granted and for violation of Federal Rule of Civil Procedure 8.

ECF No. 8. The federal statutes Plaintiff relies upon, 18 U.S.C. §§ 1001, 1621, and 1623, are

criminal statutes upon which no plausible claim can be stated. As Magistrate Judge Morris

explained,

       “[C]riminal statutes generally do not create private causes of action, see Cent. Bank
       of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994),
       and []18 U.S.C. § 1001 [] [does not] provide such a cause of action.” Flessner v.
       Michigan, No. 19-cv-1035, 2020 WL 746843, at *3 (W.D. Mich. Feb. 14, 2020)
       (citing Shoemake v. Mansfield City Sch. Dist. Bd. of Educ., 61 F. Supp. 3d 704, 711
       (N.D. Ohio 2014)). Further, “18 U.S.C. § 1621 does not confer jurisdiction on this
 Case 1:20-cv-11535-TLL-PTM ECF No. 9 filed 09/15/20                     PageID.29       Page 2 of 3




       Court; it is a criminal perjury statute, ‘inapposite to this civil action.’” Brown v. J.P.
       Morgan Chase Bank, No. 12-cv-10826, 2012 WL 1555418, at *3 (E.D. Mich. Apr.
       30, 2012) (quoting Sutton v. U.S. Small Bus. Admin., 92 F. App’x 112, 118 n. 5 (6th
       Cir. 2003)). See also Schied v. Ward, No. 09-cv-12374, 2009 WL 5171839, at *5
       (E.D. Mich. Dec. 22, 2009) (“[T]his criminal statute also fails to create a private
       cause of action.”). Finally, neither does 28 U.S.C. § 1623 create a private cause of
       action. Bartlett v. Borgess Hospital, No. 17-cv-1138, 2018 WL 6027157, at *3
       (W.D. Mich. Apr. 5, 2018). Because none of the statutes through which Plaintiff
       seeks relief offer him the ability to seek redress, I recommend that these claims be
       dismissed.

ECF No. 8 at PageID.23–24. Magistrate Judge Morris also explained her reasoning for dismissal

under Rule 8(a):

       Rule 8(a) requires a plaintiff to file a complaint that sets forth “a short and plain
       statement of the claim . . . .” Fed. R. Civ. P. 8(a)(2). However, Plaintiff’s Complaint
       is vague and devoid of any factual detail regarding his claims; Plaintiff only alleges
       that a “government intel agent” “confessed” to him that Facebook, a social media
       platform, was developed by the U.S. government, and that this implicates
       Defendant, the chief executive officer of Facebook, in an act of “treason[.]”

       “Even employing the liberal standards of construction afforded to pro se
       complaints, . . . [the plaintiff’s] claims about [the defendants] were so vague they
       fail to sufficiently apprise defendants of their alleged wrongful conduct.” Morris v.
       Schuette, No. 13-cv-11126, 2013 WL 3936475, at *1 (E.D. Mich. July 30, 2013).
       Further, “the Supreme Court and Sixth Circuit have found that complaints must
       contain more than conclusory allegations; they must provide sufficient factual
       content to put the defendant on notice as to the claims against them.” Grubbs v.
       Sheakley Group, Inc., No. 13-cv-246, 2014 WL 202041, at *6 (S.D. Ohio Jan. 17,
       2014) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009); 16630 Southfield Ltd. P’ship
       v. Flagstar Bank, F.S.B., 727 F.3d 502, 505 (6th Cir.2013)). While “there is no
       bright-line rule providing that the length of a complaint, in and of itself, is a basis
       for dismissal[,]” Grubbs, 2014 WL 202041, at *6, it still must contain sufficient
       factual basis to put the defendant on notice of their alleged wrongdoing and must
       contain more than “conclusory allegations.” Id. Plaintiff’s Complaint lacks the
       necessary factual allegations to support his claim under Rule 8(a).

ECF No. 8 at PageID.24–25. Although the Report and Recommendation states that Plaintiff could

object to and seek review of the recommendation within 14 days of service, he failed to file any

objections. The election not to file objections to the Report and Recommendation releases the

Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140, 149 (1985).




                                                 -2-
 Case 1:20-cv-11535-TLL-PTM ECF No. 9 filed 09/15/20                                    PageID.30   Page 3 of 3




The failure to file objections to the Report and Recommendation also waives any further right to

appeal. Id.

       Accordingly, it is ORDERED that the Report and Recommendation, ECF No. 8, is

ADOPTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.


Dated: September 15, 2020                                                  s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge


                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon Alexander R. Gifford, 9873 County Road 489, Atlanta, MI 49709
                        by first class U.S. mail on September 15, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -3-
